DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center of the terminal part".  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination below, Examiner has interpreted “the center of the terminal part” as “a center of one of the terminals”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass (US 20130009744 A1).
As to claim 1 (as best understood), Douglass discloses: A fuse (Fig. 1-5), comprising: 
a fuse element 108 disposed between a pair of terminals 104, 106 and has a plurality of fuse parts (narrow portions); and 
a casing 240, 250 for housing the fuse parts; 
wherein the fuse element 108 includes a first flat surface (main horizontal surface) and a second flat surface (upward or downward extending surfaces) comprising a bent section (either of the perpendicular bends) along a longitudinal direction of the fuse element extending in a linear manner along the longitudinal direction; 
wherein the first flat surface and the second flat surface comprise the plurality of fuse parts (see Fig. 5); and 
wherein the first flat surface and the second flat surface are contiguous to one another via the bent section of the fuse element (see Fig. 5); and 
wherein the first flat surface and the second flat surface are arranged displaced laterally from a center (approximately 132) of one of the terminals 
The first and second flat surfaces of fuse element portion 108 are not located at either of the centers 132 of the terminals, and are interpreted as displaced with respect to the lateral edges (at shoulders 130) of each of the terminals.
As to claim 2, Douglass discloses: wherein the fuse element is bent toward the center of the casing (the perpendicular bends are bend from the edge towards the center).
As to claim 3, Douglass discloses: wherein the fuse parts comprise each of the first flat surface and the second flat surface such that the bent section is sandwiched between the fuse parts (see Fig. 5).
As to claim 4, Douglass discloses: wherein the fuse element is constituted from a flat metal plate (before bending); and 
wherein the first flat surface and the second flat surface are formed by being bent along the longitudinal direction of the fuse element (par. 0022).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant has suggested that Douglass fails to disclose “wherein the first flat surface and the second flat surface are arranged displaced laterally from the center of the terminal part” (Remarks, p. 8-10).
In response, Examiner notes that the fuse element region 108 including the first and second flat surfaces is displaced from the lateral edges (at shoulders 130) of terminals 104 and 106.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835